Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-19 in the reply filed on 11/24/2021 is acknowledged
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 4, and 9 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080092455A1(US’455).
Regarding claims 1 – 2 and 11 - 12, US’455 discloses an abrasive comprising make coat (such as layer 104). Layer 104 may be formed as one or more coats. Generally, layer 104 is formed of a binder and binds abrasive grains 106 to overlie the first major surface 114 of the backing 112. In an exemplary embodiment, the abrasive grains 106 are blended with a binder formulation to form abrasive slurry. See Figure 1 and [0027].

    PNG
    media_image1.png
    436
    955
    media_image1.png
    Greyscale

The binder of the make coat (layer 104) or the size coat (layer 108) may be formed of a single polymer or a blend of polymers. Similarly, the coating material of the backsize layer 112 may be formed of a single polymer or a blend of polymers. For example, the binder or coating material (coating formulation) may be formed from epoxy, acrylic polymer, or a combination thereof[0028] and [0032]).

The coating formulation may include at least one epoxy-functional component, e.g., an aromatic epoxy-functional component ("aromatic epoxy") or an aliphatic epoxy-functional component ("aliphatic epoxy"). Epoxy-functional components are components comprising one or more epoxy groups, i.e., one or more three-member ring structures (oxiranes).See[0036-0043]
The coating formulation may include one or more hydroxy-functional components. A hydroxy-functional component may be helpful in further tailoring mechanical properties of the coating formulation upon cure. A hydroxy-functional component include a monol (a hydroxy-functional component comprising one hydroxy group) or a polyol (a hydroxy-functional component comprising more than one hydroxy group). One or more hydroxy-functional components can be hydroxy-functional (e.g., hydroxy-terminated) polyethers (e.g., polytetrahydrofuran polyols having a number average molecular weight in the range of 150-4000 g/mol, 150-1500 g/mol, or 150-750 g/mol). See [0059,0080-0082]).
The coating formulation also may include a curing agent, such as a catalyst or a initiator. For example, the curing agent may include a cationic catalytic agent, such as a 
The Examiner respectfully submits that although the prior art combination does not disclose the complex viscosity, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 3, US’455 discloses that the coating formulation may include hydroxy-functional (e.g., hydroxy-terminated) polyesters or hydroxy-functional (e.g., hydroxy-terminated) polylactones [{0081]).
Regarding claim 4, US’455 discloses that the coating formulation also may include a curing agent, such as a catalyst or a initiator and an example of a cationic photoinitiator includes, for example, onium salt with anions of weak nucleophilicity. An example of a cationic photoinitiator may include a halonium salt, an iodosyl salt, or a sulfonium salt([0061-0062]).
Regarding claim 10, US’455 discloses that the abrasive grains may be formed of any one of or a combination of abrasive grains, including silica, alumina (fused or 
Regarding claims 11 and 13, US’455 discloses that the abrasive articles in figure 1.


    PNG
    media_image2.png
    279
    611
    media_image2.png
    Greyscale


Regarding claim 12, The Examiner respectfully submits that although the prior art combination does not disclose the cured coating composition stiffness, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 14, US’455 discloses that the coated abrasives generally include a layer of abrasive disposed over a backing or support. Particular coated 
Regarding claims 15-18, US’455 discloses that the coated abrasives generally include a layer of abrasive disposed over a backing or support. Particular coated abrasives include engineered or structured abrasives that generally include a pattern of abrasive structures disposed on the backing or support. An exemplary embodiment of a coated abrasive 100 is illustrated in FIG. 1. The coated abrasive includes a backing 102 and a layer 104 including abrasive grains 106 disposed over a first major surface 114 of the backing 102. In addition, the coated abrasive includes a backsize layer 112 disposed over a second major surface 116 of the backing 102. Further, the coated abrasive 100 may include a size coat 108 or a supersize coat (not shown). See [0024]) and figure 1.
Thus the teaching of the US’455 meets the limitation that the abrasive comprises a size coat having a size coat first major surface and a size coat second major surface and the abrasive layer has an abrasive layer first major surface and an abrasive layer second major surface, wherein the abrasive layer first major surface is in direct contact with the size coat second major surface.

Thus, the teaching of the US’455 meets the limitation that the abrasive comprises a backing having a backing first major surface and a backing second major surface, wherein the backing first major surface is in direct contact with the abrasive layer second major surface.
Thus, the teaching of the US’455 meets the limitation that substantially the entire backing first major surface is in direct contact with substantially the entire abrasive layer second major surface.

    PNG
    media_image2.png
    279
    611
    media_image2.png
    Greyscale

Regarding claim 19, US’455 discloses that once the coating formulation is cured a structured abrasive article is formed. Alternatively, a size coat may be applied over the patterned abrasive structures. In an embodiment, a size coat may be applied over the binder formulation and abrasive grains. For example, the size coat may be applied before partially curing the binder formulation, after partially curing the binder .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/467147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application discloses a substantially similar compositions and abrasive articles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731